Detailed Action
This action is based on Applicant's remarks/arguments received on 08/11/2022. Applicant amended claims 1 and 10 and presented claims 1-18 for examination.

Claim Objections
Claims 4 and 13 are objected to for the following reasons:
Claim 4 recites wherein the graph database is a graph database. Apparently, it was meant for the claim to recite the database is a graph database. Furthermore, the feature is already recited in claim 1. Applicant is advised that should claim 1 and 10 be found allowable, claim 4 and 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thampy, Pub. No.: US 2019/0068627 (Thampy), in view of Belezko et al., Pub. No.: US 2021/0149851 (Belezko).

Claim 1.	Thampy teaches:
An information management method for service administration, the method being implemented by one or more computer servers and comprising:
establishing a connection with a database, (¶¶ 99-100, 132, a connection is established for accessing a user identity repository for retrieving information about a user/entity)
wherein the database is configured to store information for different services provided to the same entity using a model, the information comprising information regarding a first service provided by a first service provider and information regarding a second service provided by a second service provider, wherein the information regarding the first service includes a first entity information and the information regarding the second service includes a second entity information; (¶¶ 99, 132-133, a relational/linking model is used for relating accounts of each user using different services with an associated tenant; it also relates multiple services/accounts provided by different providers to a particular user having different user identifiers by linking the user identifiers)
transmitting to the database a request to obtain information regarding an asset within the same entity; and (¶¶ 133-134, 352-353, wherein tracking user activity across multiple cloud applications by using the user identity repository indicates that a request is transmitted to the user identity repository regarding user activity/asset tracking; note that user activity includes a user identifier, a user account, etc.: ¶119, “Activity data can include the user account or other user identifier for the user associated with the events or statistics”)
receiving from the database an indication that first entity information and the second entity information being linked and being both related to the asset. (¶¶ 133-134, a result from the user identity repository is an indication of linking different user information to the universal user identifier for tracking the user activity across multiple cloud applications: “A particular user's accounts with different cloud applications may be linked by associating the user identifier associated with the accounts (e.g., j doe, john. doe, etc.), with a primary (universal) user identifier or SSO mechanism as mentioned above, or using another method”)
Thampy does not specifically disclose a graph database and using a graph model.
Belezko teaches a graph database and using a graph model for detecting relationships among entities for entity resolutions. (Belezko, ¶¶ 162-163, “the set of entities…are first input… the graph objects or graph databases are built based on entity relationships… the graph objects or graph databases are transformed based on entity relationships, e.g., by defining an equivalence relation on the graph database… retaining only one vertex per equivalence class in the partition”; ¶ 81, “graph transformations convert the problems in entity resolution, database relations, and natural language processing from the original environments into the new environments in which the problems can be solved with high accuracies more easily by a unified method”)
Both Thampy and Belezko process data for linking different information related to the same entity. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a graph database and using a graph model because doing so would increase usability of Thampy by providing for storing information in an alternative data structure for linking different data records related to the same entities. 

Claim 10.	Thampy teaches:
A computer system configured to managing information for service administration, the computer system comprising one or more processor configured to execute machine-readable instructions to cause the computer system to perform:
establishing a connection with a database, (¶¶ 99-100, 132, a connection is established for accessing a user identity repository for retrieving information about a user/entity)
wherein the database is configured to store information for different services provided to a same entity using a model, the information comprising information regarding a first service provided by a first service provider and information regarding a second service provided by a second service provider, wherein the information regarding the first service includes a first entity information and the information regarding the second service includes a second entity information; (¶¶ 99, 132-133, a relational/linking model is used for relating accounts of each user using different services with an associated tenant; it also relates multiple services/accounts provided by different providers to a particular user having different user identifiers by linking the user identifiers) 
transmitting to the database a request to obtain information regarding an asset within the same entity; and (¶¶ 133-134, 352-353, wherein tracking user activity across multiple cloud applications by using the user identity repository indicates that a request is transmitted to the user identity repository regarding user activity/asset tracking; note that user activity includes a user identifier, a user account, etc.: ¶119, “Activity data can include the user account or other user identifier for the user associated with the events or statistics”)
receiving from the database an indication that first entity information and the second entity information being linked and being both related to the asset. (¶¶ 133-134, a result from the user identity repository is an indication of linking different user information to the universal user identifier for tracking the user activity across multiple cloud applications: “A particular user's accounts with different cloud applications may be linked by associating the user identifier associated with the accounts (e.g., j doe, john. doe, etc.), with a primary (universal) user identifier or SSO mechanism as mentioned above, or using another method”)
Thampy is not specific in disclosing a graph database and using a graph model.
Belezko teaches a graph database and using a graph model for detecting relationships among entities for entity resolutions. (Belezko, ¶¶ 162-163, “the set of entities…are first input… the graph objects or graph databases are built based on entity relationships… the graph objects or graph databases are transformed based on entity relationships, e.g., by defining an equivalence relation on the graph database… retaining only one vertex per equivalence class in the partition”; ¶ 81, “graph transformations convert the problems in entity resolution, database relations, and natural language processing from the original environments into the new environments in which the problems can be solved with high accuracies more easily by a unified method”)
Both Thampy and Belezko process data for linking different information related to the same entity. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a graph database and using a graph model because doing so would increase usability of Thampy by providing for storing information in an alternative data structure for linking different data records related to the same entities.

Thampy as modified teaches:
Claim 2.	The information management method of claim 1 further comprising:
obtaining the first entity information from the first service and the second entity information from the service; (Thampy, ¶133, wherein different user identifiers are obtained from different services/account)
storing first entity information and second entity information in the graph database; and (Thampy, ¶ 133, different user identifiers are stored in the user identity repository and linked to a universal identifier; Belezko, ¶¶ 81, 162-163)
annotating first entity information and second entity information with a set of generic vocabularies, wherein a first property in the first entity information is annotated with a first generic vocabulary and a second property in the second entity information is annotated with the first generic vocabulary. (Thampy, ¶ 133, a universal identifier is a common/generic vocabulary for identifying different user identifiers of a user)
Claim 11 is rejected under the same rationale as claim 2.

Claim 3.	The information management method of claim 1 further comprising:
generating a display request for displaying the asset in association with the first service and second service. (Thampy, ¶ 51, a user account activity with respect to provided services can be displayed: “the security monitoring and control system 102 can enable tenants of a cloud services provider to view information about use of the provider's services by the user accounts of each tenant”)
Claim 12 is rejected under the same rationale as claim 3.

Claim 4.	The information management method of claim 1, wherein the graph database is a graph database. (Belezko, ¶¶ 162-163, “the graph objects or graph databases are built based on entity relationships… the graph objects or graph databases are transformed based on entity relationships, e.g., by defining an equivalence relation on the graph database”)
Claim 13 is rejected under the same rationale as claim 4.

Claim 5.	The information management method of claim 1, wherein the asset comprises a user, a user group, a license, a file, a mailbox, a hardware, a computing device and/or an organization. (Thampy, ¶119, a user activity data includes a user account or identifier)
Claim 14 is rejected under the same rationale as claim 5.

Claim 8.	The information management method of claim 2, wherein annotating the first entity information and the second entity information with the set of generic vocabularies comprises:
retrieving from the graph database the first entity information; (Thampy, ¶ 133, a user identity repository is used for retrieving different user identifiers for tracking a user activity; Belezko, ¶¶ 81, 162-163)
determining the first entity information is of a first type; (Thampy, ¶ 133, user identifiers jdoe, john.doe are both username type)
annotating the first entity information according to the one or more generic vocabularies. (Thampy, ¶ 133, a universal identifier is a common/generic vocabulary for identifying different user identifiers of a user)
Claim 17 is rejected under the same rationale as claim 8.

Claim 9.	The information management method of claim 2, wherein the method further comprises:
creating a common entity including a first common entity, wherein the first common entity includes the first generic vocabulary. (Thampy, ¶ 133, a universal identifier is a common/generic vocabulary for identifying different user identifiers of a user)
Claim 18 is rejected under the same rationale as claim 9.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thampy and Belezko, in view of Murray et al. Patent No.: US 10,572,935 (Murray).

Claim 6.	Thampy as modified teaches:
The information management method of claim 1 further comprising:
retrieving from the graph database the first entity information and the second entity information; (Thampy, ¶ 133, a user identity repository is used for retrieving different user identifiers for tracking a user activity; Belezko, ¶¶ 81, 162-163)
determining that the first entity information and the second entity information are both of a first type; (Thampy, ¶ 133, user identifiers  j doe, john.doe are both username type)
in response to the determination that the first entity information and second entity information are to be linked, generate and transmit a request to the graph database to link the first entity information and the second entity information. (Thampy, ¶¶ 133-134, “A particular user's accounts with different cloud applications may be linked by associating the user identifier associated with the accounts (e.g., j doe, john.doe, etc.), with a primary (universal) user identifier or SSO mechanism as mentioned above, or using another method”; Belezko, ¶¶ 81, 162-163)
Thampy as modified does not teach but Murray teaches: 
determining whether the first entity information and the second entity information are to be linked based on one or more preset criteria; (Murray, col. 5, ll. 3-14 and col. 6, ll. 18-30 and wherein based on a similarity threshold two entities are determined to be same) 
Thampy and Murray are combinable because both links two different user identifiers of the same entity. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing determining whether the first entity information and the second entity information are to be linked based on one or more preset criteria because doing so would increase usability of Thampy by further utilizing a preset criteria for linking similar information related to the same entity.
Claim 15 is rejected under the same rationale as claim 6.

Claim 7.	The information management method of claim 1 further comprising:
retrieving from the graph database the first entity information and the second entity information; and (Murray, col. 5, ll. 3-14 and col. 6, ll. 18-30 and wherein based on a similarity threshold two retrieved entities are determined to be same; Belezko, ¶¶ 81, 162-163)  
determining the first and second entity information are to be unlinked based on a set of preset criteria; and (Murray, col. 5, ll. 3-14 and col. 6, ll. 18-30 and wherein based on a similarity threshold two retrieved entities are determined to be different entities; Belezko, ¶¶ 81, 162-163)  
generating and transmitting to the graph database a request to unlink the first and second entity information. (Murray, col. 5, ll. 3-14 and col. 6, ll. 18-30 and wherein based on a similarity threshold two retrieved entities are determined to be different and they are not linked; Belezko, ¶¶ 81, 162-163)  
Claim 16 is rejected under the same rationale as claim 7.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159